PER CURIAM.
John Paul Turner appeals the district court’s order denying his motion for leave to proceed in forma pauperis. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss on the reasoning of the district court. See Turner v. Appeal Admin. Process, Nos. CR-95-946; MISC-02-47 (W.D.Va. Nov. 12, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.